DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filed on 10/7/2022.
Claims 1, 4-6, 8, 11-13, 15 and 18-20 are presented for examination. Claims 1, 4, 8, 11, 15 and 18 have been amended. Claims 3, 10 and 17 have been cancelled.
Applicant’s amendments to the claims have overcome 112 rejections set forth in the non-Final Office Action mailed 7/7/2022.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deming et al. (US 20140281263 A1, hereafter Deming) in view of Gschwind et al. (US 20150347134 A1, hereafter Gschwind), Grossman (US 20170004647 A1) and Kacevas et al. (US 20180047131 A1, hereafter Kacevas).
Deming, Gschwind, Grossman and Kacevas were recited on the previous office action.

Regarding to Claim 1, Deming discloses: An apparatus comprising: 
a parallel processor comprising a plurality of graphics processing resources, wherein at least one of the processing resources of the parallel processor is to (see Figs. 1, 3-4 and [0021]):
detect a page fault in the execution of at least one transaction in a set of transactions for a graphics workload, wherein the set of transaction are to be executed atomically (see Figs. 1, 3-4, [0009] and [0096]-[0098]; “if uTLB 430 is unable to map … then the uTLB 430 generates a memory access fault. The fault detector 450 processes the memory access fault—sending a fault signal”. Also see [0020] and [0093]; “the parallel processing subsystem 112 incorporates circuitry optimized for graphics and video processing” and “threads executing within the SM 310(0) each generate a stream of virtual memory transactions from the SM 310(0)”, emphasis added. Furthermore, see [0064] and [0069]; “various units in the CPU 102 and the PPU 202 may implement atomic operations” and “the type of access that was attempted (e.g., read, write, or atomic), the virtual memory address for which an attempted access caused a page fault”. At certain embodiments, the threads executing in SM310 of the parallel processing subsystem 112 are graphics workloads and the set of transactions of a thread generated are transactions for atomic type of accessing), and in response to detection, to:
terminate the execution of the at least one transaction in the set of transactions without terminating the execution of other transactions in the set of transactions (see Figs 1, 3-4, step 508 of Fig. 5 and [0105], “the fault detector 450 included in the replay unit 350(0) … stalls the SM 310(0), and adds the faulting virtual memory transaction to the replay buffer 460”. Stalling the SM that originally executes the faulting transaction and adding the faulting transaction to a buffer imply the corresponding faulting transaction is terminated. Furthermore see [0086], [0088] and [0109]; “in the event that a thread executing in the PPU 202 causes a PPU fault (a “faulting thread”), the PPU 202 may take one or more actions. These actions include: stall the entire PPU 202, stall the SM executing the faulting thread, stall the PPU MMU 213, stall only the faulting thread, or stall one or more levels of TLBs” and “stall only the SM that issued the faulting memory transaction. While this SM is stalled, the PPU 202 executes any “in-flight” memory transactions that the SM issued prior to the faulting memory transaction”. In certain embodiments, the system only stalls or terminates the transaction caused the page fault without affecting the execution of other transactions);
generate a page fault signal for the at least one transaction in the set of transactions, the page fault signal comprising a thread identifier, a transaction identifier, a processor identifier, and a virtual function unit (see [0097]-[0098] from Deming; “the fault detector 450 causes a fault buffer entry to be written to the fault buffer 216 of FIG. 2”, emphasis added. Also see [0069] from Deming for details of fault buffer entry, i.e., claimed page fault signal for the transaction. Based on [0069], the fault buffer entry at least comprises: “an indication of a unit or thread that caused a page fault”, i.e., the claimed thread identifier; “the type of access that was attempted (e.g., read, write, or atomtic)”, i.e., the claimed transaction identifier, to identify the type of faulted transaction; “the virtual memory address for which an attempted access caused a page fault”, i.e., the claimed virtual function unit. In addition, see “a fault buffer 216, which includes entries written by the PPU 202 in order to inform the CPU 102 of a page fault generated by the PPU 202” from [0031] of Deming, and thus it is reasonable to consider that a fault buffer entry, i.e., the claimed page fault signal, should also include information of indicating it is PPU 202 instead of CPU (see “CPU-based page fault” at [0076] from Deming) generates the corresponding page fault, i.e., the claimed processor identifier);


Deming further discloses: and in response to the detection, the processor to:
create a set of instructions to resolve the page fault (see Fig. 2 and [0099]);
launch the set of instructions for execution on the CPU (see Fig. 2 and [0099]).

Deming does not disclose: 
the terminate is performed without storing any context information associated with the graphics workload;
discard any work performed on the at least one transaction in the set of transactions;
the creation and launch steps are performed by the at least one of the processing resources of the parallel processor, i.e., the processing resources of the parallel processor that performs the detection of the page fault, instead of the processor performs the creation and launch steps; 
the set of instructions to resolve the page fault are created in a command batch format, launch step is performed in a manner of launching the command batch in a hardware command streamer for execution the parallel processor.

However, Gschwind discloses: in response to detect a memory fault in execution of at least one transaction, 
terminate the execution of the at least one transaction without storing any context information associated with the transaction (see [0195]; “When a memory conflict is detected, the transaction rolls back (aborts), and all intermediate results are discarded, and the architectural state is restored to that of the start of the transaction (XBEGIN)” and “restarts execution from the fallback instruction address at the beginning of the aborted transaction”, emphasis added. Also see [0059]; “The programmer uses the XBEGIN instruction to specify the start of the transactional code region and the XEND instruction to specify the end of the transactional code region”);
discard any work performed on the at least one transaction in the set of transactions (see [0195]; “When a memory conflict is detected, the transaction rolls back (aborts), and all intermediate results are discarded”).
.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the terminating failed transaction in response to memory fault on the execution of the failed transaction from Deming by including terminating failed transaction and restarting such transaction at the beginning or entry point of such transaction from Gschwind, since it would provide a mechanism of restarting the failed transaction in a manner of discarding all intermediate result of the failed transaction (see [0195] from Gschwind).

Grossman discloses: an apparatus comprising a parallel processor:
in response to detect a page fault in execution of transaction at the parallel processor, the at least one of the processing resources of the parallel processor to:
create a set of instructions comprising instructions to resolve the page fault; launch the set of instructions for execution on the parallel processor (see Fig. 1 and [0015]; “In response to the GPU 112 experiencing a page fault, the GPU MMU 118 can interrupt the GPU context manager 114, to initiate handling the page fault and to inform the GPU fault handler 116 or the CPU fault handler 106 of the page fault”. Also see [0025]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the PPU Fault handler 215 of CPU 102 to handle page fault occurred on GPU/PPU 202 from the combination of Deming and Gschwind by including GPU fault handler 116 of GPU 112 to handle page fault occurred on GPU 112 from Grossman, since it would provide a system architecture of reducing communication latency of page fault report mechanism when the fault handler to handle page fault occurred on GPU is located at GPU instead of CPU (see Fig. 1 of Grossman).

Furthermore, Kacevas discloses: an apparatus comprising a parallel processor, the apparatus creates a set of instructions in command batch format, the apparatus launches the command batch in a hardware command streamer for execution on the parallel processor (see [0065]; “graphics processor receives batches of commands via ring interconnect 502. The incoming commands are interpreted by command streamer 503 in the pipeline front-end 534”. Also see “the commands may be issued as batch of commands in a command sequence, such that the graphics processor will process the sequence of commands in an at least partially concurrent manner” from [0097]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the mechanism of GPU/PPU executes a set of instructions from the combination of Deming, Gschwind and Grossman by including a set of instructions are executed in a command batch format to be launched and interpreted by a command streamer of GPU for executing the command batch or set of instructions on GPU from Kacevas, since it is understood that a set of instructions can be formed in a command batch format to be executed.

Thereby, the combination of Deming, Gschwind, Grossman and Kacevas discloses: wherein at least one of the processing resources of the parallel processor is to: in response to detect the detection, to:
terminate the execution of the at least one transaction in the set of transactions without storing any context information associated with the graphic workload (see Figs 1, 3-4, step 508 of Fig. 5 and [0105] from Demining and [0059], [0195] from Gschwind, “the fault detector 450 included in the replay unit 350(0) … stalls the SM 310(0), and adds the faulting virtual memory transaction to the replay buffer 460”, “the transaction rolls back (aborts), and all intermediate results are discarded, and the architectural state is restored to that of the start of the transaction (XBEGIN)” and “restarts execution from the fallback instruction address at the beginning of the aborted transaction”. The failed transaction is terminated or aborted in a manner of without storing the context information or intermediate results and resuming at the beginning point/location of the failed transaction later) and without terminating the execution of other transactions in the set of transactions (see [0086], [0088] and [0109] from Demining; “in the event that a thread executing in the PPU 202 causes a PPU fault (a “faulting thread”), the PPU 202 may take one or more actions. These actions include: stall the entire PPU 202, stall the SM executing the faulting thread, stall the PPU MMU 213, stall only the faulting thread, or stall one or more levels of TLBs” and “stall only the SM that issued the faulting memory transaction. While this SM is stalled, the PPU 202 executes any “in-flight” memory transactions that the SM issued prior to the faulting memory transaction”. In certain embodiments, the system only stalls or terminates the transaction caused the page fault without affecting the execution of other transactions);
generate a page fault signal for the at least one transaction in the set of transactions, the page fault signal comprising a thread identifier, a transaction identifier, a processor identifier, and a virtual function unit (see [0097]-[0098] from Deming; “the fault detector 450 causes a fault buffer entry to be written to the fault buffer 216 of FIG. 2”, emphasis added. Also see [0069] from Deming for details of fault buffer entry, i.e., claimed page fault signal for the transaction. Based on [0069], the fault buffer entry at least comprises: “an indication of a unit or thread that caused a page fault”, i.e., the claimed thread identifier; “the type of access that was attempted (e.g., read, write, or atomtic)”, i.e., the claimed transaction identifier, to identify the type of faulted transaction; “the virtual memory address for which an attempted access caused a page fault”, i.e., the claimed virtual function unit. In addition, see “a fault buffer 216, which includes entries written by the PPU 202 in order to inform the CPU 102 of a page fault generated by the PPU 202” from [0031] of Deming, and thus it is reasonable to consider that a fault buffer entry, i.e., the claimed page fault signal, should also include information of indicating it is PPU 202 instead of CPU (see “CPU-based page fault” at [0076] from Deming) generates the corresponding page fault, i.e., the claimed processor identifier);
 discard any work performed on the at least one transaction in the set of transactions (see [0195] from Gschwind; “When a memory conflict is detected, the transaction rolls back (aborts), and all intermediate results are discarded”).
create a command batch comprising instructions to resolve the page faults (see Fig. 2, [0099] from Deming; Fig. 1, [0015], [0025] from Grossman and [0065] from Kacevas. At the combination system, the PPU Fault Handler 215 from Deming is located at graphics processor that detects page fault occurred at the graphics processor, such PPU Fault Handler 215 generates/creates a set of instructions at command batch format to resolve the detected page fault); and
launch the command batch in a hardware command streamer for execution on the processor (see Fig. 2, [0099] from Deming; Fig. 1, [0015], [0025] from Grossman and [0065] from Kacevas. At the combination system, the graphics processor includes a hard command streamer to launch and then interpret received instructions in the command batch format, then such command batch or sets of instructions can be execution on the graphics processor).

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Deming, Gschwind, Grossman and Kacevas discloses: wherein: a hardware element detects the page fault and reports the page fault in a memory queue (see Figs. 1, 3-4, [0020] and [0097]-[0098] from Deming; “many graphics processing units (GPUs) are designed to perform parallel operations and computations and, thus, are considered to be a class of parallel processing unit (PPU)” and “The fault detector 450 processes the memory access fault” and “the fault detector 450 causes a fault buffer entry to be written to the fault buffer 216 of FIG. 2”. The fault detector 450 is resided at replay unit 350 which is part of PPU 202, and thus PPU/GPU, i.e., the claimed hardware element, detects the page fault and reports the page fault to a memory buffer/queue. Also see “The system memory 104 stores a fault buffer 216, which includes entries written by the PPU 202 in order to inform the CPU 102 of a page fault generated by the PPU 202” from [0031] of Deming. Note: based on “any virtual memory transactions from the SM 310(0) that are queued in the in-flight buffer 440” from [0098] of Deming and “re-queues the virtual memory transaction in the replay buffer 460” from [0100] of Deming (emphasis added), it is reasonable to consider a memory buffer of Deming as a memory queue).

Regarding to Claim 8, Claim 8 is a method claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 13, the rejection of Claim 8 is incorporated and further Claim 13 is a method claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 15, Claim 15 is a product claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claims 4-5, 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deming et al. (US 20140281263 A1, hereafter Deming) in view of Gschwind et al. (US 20150347134 A1, hereafter Gschwind), Grossman (US 20170004647 A1), Kacevas et al. (US 20180047131 A1, hereafter Kacevas) and further in view of Lee et al. (US 20190272217 A1, hereafter Lee).
Deming, Grossman, Kacevas and Lee were cited on the previous office action.

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Deming, Gschwind, Grossman and Kacevas discloses: at least one of the processing resources to: initiate execution of a new thread (see [0022], [0029] and [0093] from Deming, there are multiple threads being executed, and thus the system of Deming inherently includes action of initiating execution of a new thread); and re-execute the transaction for execution after the page fault is resolved (see step 512 of Fig. 5 from Deming; “the replay unit 350(0) waits for the CPU 102 to signal that one or more faults have been resolved via the replay signal. Upon receiving the replay signal, the replay unit 350(0) invalidates the uTLB 430 and re-executes the virtual memory transactions that are stored in the replay buffer 460”).

The combination of Deming, Gschwind, Grossman and Kacevas does not disclose: the at least one transaction in the set of transactions for execution is queued after the page fault is resolved.
However, Lee discloses: a fault handling mechanism comprises to queue a program command for execution after the fault is resolved (see [0009]; “a recovery operation to a program command corresponding to the program fail, re-queues a recovered program command in the first queue and resumes providing the queued commands from the first queue”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the queuing fault command/transaction having fault before the fault is solved from the combination of Deming, Gschwind, Grossman and Kacevas by including the queuing fault command/transaction having fault after the fault is solved from Lee, and thus the new combination would teach the missing limitation from Deming, Gschwind, Grossman and Kacevas. Both Deming and Lee discuss re-queueing the transaction or command having fault for re-execution; Deming discusses a mechanism of queuing such transaction/command before resolving the issue/fault (see steps 508-510 of Fig. 5 and [0105] from Deming); but Lee discusses a mechanism of queueing such transaction/command after resolving the issue/fault (see [0009] from Lee). Substitute the type of fault handling mechanism from Deming for another from Lee to achieve the predictable result of queuing the transaction/command having issue/fault after the corresponding issue/fault is resolved.

Regarding to Claim 5, the rejection of Claim 4 is incorporated and further the combination of Deming, Gschwind, Grossman, Kacevas and Lee discloses: at least one of the processing resource to: load a subsequent transaction for execution (see steps 506-502 of Fig. 5 and [0104] from Deming; “the method 500 returns to step 502”. The method returns to step 502 from 506 for receiving/loading the next or subsequent memory transaction of the thread for execution. Also see steps 514-516-502 of Fig. 5 and [0107] from Deming; “causes the SM 310(0) to resume issuing virtual memory transactions from the SM 310(0), and the method 500 returns to step 502”. The SM 310(0) begins to load/issue a next/subsequent transaction for execution).

Regarding to Claim 11, the rejection of Claim 8 is incorporated and further Claim 11 is a method claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 12, the rejection of Claim 11 is incorporated and further Claim 12 is a method claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 18, the rejection of Claim 15 is incorporated and further Claim 18 is a product claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 19, the rejection of Claim 18 is incorporated and further Claim 19 is a product claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 20, the rejection of Claim 19 is incorporated and further Claim 20 is a product claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Response to Arguments
Applicant’s arguments, filed 10/7/2022, with respect to rejections of Claims 1, 4-6, 8, 11-13, 15 and 18-20 under 35 U.S.C. 103 have been full considered. New ground of rejections was made based on the amended new limitations from the independent Claims 1, 8 and 15. Note: although Examiner still used exact same references in combination for rejecting the claims, according to statements from MPEP, the current ground of rejections under same references in combination is actually considered as new ground of rejections (see “4. Citing new structure in support of structural obviousness.” section from 1207.03(a)    Determining Whether a Ground of Rejection is New of MPEP; “If, in support of an obviousness rejection based on close structural similarity (see MPEP § 2144.09), the examiner’s answer relies on a different structure than the one on which the examiner previously relied, then the rejection should be designated as a new ground of rejection … The Board affirmed the rejection under 35 U.S.C. 103 over that same reference, but did so based on a different compound than the one the examiner cited … "Under such circumstances, we conclude that when a rejection is factually based on an entirely different portion of an existing reference the appellant should be afforded an opportunity to make a showing of unobviousness vis-a-vis such portion of the reference." Wiechert, 370 F.2d at 933, 152 USPQ at 252.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196